Citation Nr: 0414691	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder, with a heart murmur as a 
manifestation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2001 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO denied an increased rating for 
generalized anxiety disorder and denied service connection 
for PTSD.  Since that decision, the RO granted an increase in 
the rating assigned for generalized anxiety disorder, from 10 
percent to 30 percent, effective January 23, 2001, the date 
of receipt of the veteran's claim for increase.  Although 
that increase represented a grant of benefits, the United 
States Court of Veterans' Appeals (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown,  6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn his appeal for a higher rating.  

The Board notes that the veteran's representative has waived 
initial RO consideration of evidence received by the Board 
after issuance of the last supplemental statement of the case 
in this appeal such that the appeal is ready for review by 
the Board.  The Board notes, however, that the additional 
medical evidence was submitted with a statement from the 
veteran in which he raises a claim of entitlement to service 
connection for hearing loss and tinnitus, as well as a claim 
of entitlement to service connection for a heart disability.  
Those issues have not been addressed and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no competent medical diagnosis of PTSD.

3.  Generalized anxiety disorder is primarily manifested by 
anxiety and depression with occasional nightmares; it is not 
manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; memory impairment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; or other like symptoms.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).

2.  The criteria for an evaluation in excess of 30 percent 
for generalized anxiety disorder with a heart murmur as a 
manifestation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

A. Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, supra, the Court also discussed four notice 
elements:  
 
	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. 

In an April 2001 letter, the RO notified the veteran that the 
evidence needed to substantiate his claim for an increased 
rating for a psychiatric disorder was a report by a treating 
physician during the prior year or the veteran's own 
statement concerning the problems caused by his service 
connected disability.  The RO's letter requested that the 
veteran identify any VA or private doctors who had treated 
him for a psychiatric disorder and that he authorize release 
to VA of any identified private treatment records.  The RO's 
letter also notified the veteran that a VA examination to 
evaluate his disability had been requested and provided the 
veteran with information as to how to contact a case 
management team, which would keep the veteran informed and 
help him to gather needed evidence.

A June 2001 VCAA notice letter from the RO to the veteran 
notified him that the evidence needed to substantiate his 
claim for service connection for PTSD was a report from a 
doctor showing a diagnosis of PTSD.  The RO's letter also 
notified the veteran that another VA examination was being 
requested and asked him to identify any private providers of 
psychiatric treatment.  

The RO's initial denial of the claims on appeal was 
subsequent to the above.

In addition, a June 2003 statement of the case furnished to 
the veteran set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, with citations to the relevant United 
States Code sections and also set forth the criteria of VA's 
rating schedule for evaluating generalized anxiety disorder.  
An August 2003 supplemental statement of the case notified 
the veteran that his psychiatric disability did not meet the 
criteria for an evaluation higher than 30 percent.

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession which he thought was 
relevant to his claims, any such notice failure was a 
harmless error, in view of the notices which were provided to 
the veteran requesting that he submit evidence of a diagnosis 
of PTSD and any records of mental health treatment.  The 
Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).
 



B. Duty to Assist

VA has afforded the veteran three examinations to evaluate 
his service-connected generalized anxiety disorder and to 
determine whether the criteria for a diagnosis of PTSD are 
met.  The veteran and his representative have not identified 
any additional evidence which might be pertinent to his 
psychiatric claims and the recently-submitted medical records 
do not include medical findings or conclusions relevant to 
his psychiatric status.  The veteran himself has stated that 
he has not received any psychiatric treatment in recent 
years.  Therefore, the Board is satisfied that the RO 
complied with both the notice and assistance requirements of 
the VCAA and the implementing regulations.   

II. Legal Criteria

A. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).



B. Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

38 C.F.R. § 4.130, Diagnostic Code 9400, pertaining to 
generalized anxiety disorder, and a general formula for 
rating mental disorders provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or for symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.              

In a case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the Court, in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 
16 Vet. App. 436, 441-443 (2002).

III. Factual Background

At discharge from service the veteran was noted to have a 
functional systolic pulmonary murmur.  His psychiatric status 
was identified as normal.

At a VA examination in July 1946, it was noted that since 
service the veteran had not had a salaried job.  The veteran 
stated that a doctor had told him not to perform heavy work 
and he had tried light work on his father's farm.  He 
complained of general tiredness, shortness of breath on 
exertion, and nervousness.  He had a very soft systolic heart 
murmur.  The examiner found that the heart murmur was not 
pathological but was functional or neurological in origin.  
The examiner stated, 

This lad is decidedly apprehensive and 
strung up as you could easily see from 
the pulse picture.  In my opinion there 
is a definite psychoneurosis and no 
definite cardiac pathology.  I have 
advised this boy to go back to the farm 
and start in doing what work he can.  It 
is my opinion that this man should be 
called in and put under observation as a 
possible case of War Neurosis.

A rating decision in July 1946 granted service connection for 
psychoneurosis, anxiety, and assigned an evaluation of 30 
percent.  

At a VA examination in November 1947, the veteran stated that 
he became nervous in service.  He indicated that he had held 
three jobs for short periods of time after service and he was 
home and about to start farming.  He complained that he got 
out of breath on exertion and his heart beat fast.  He stated 
that he was nervous and was a little shaky once in a while.  
On examination, a blowing systolic heart murmur was heard.  
It was noted that the veteran was friendly and cooperative, 
but obviously under tension as demonstrated by excessive 
perspiration, dermagraphy, and fine tremors of extended 
fingers.  He slept and ate well.  He denied phobias or battle 
dreams.  He was not preoccupied with his war experiences.  
The diagnoses were no organic cardiac disease found and 
psychoneurotic disorder, anxiety type, mild - chronic, 
evidenced by tremor of hands, dermagraphic and excessive 
perspiration, easy fatigability, and preoccupation with 
heart.

A rating decision in February 1948 found that the veteran had 
attained his pre-service social and industrial adaptability 
and reduced the evaluation for psychoneurosis, anxiety, to 
zero percent.

In January 2001, the veteran asserted a claim of entitlement 
to an increased evaluation for his service connected 
psychiatric disorder.

At a VA examination in May 2001, the veteran stated that he 
had not seen a psychiatrist since his separation from service 
after World War II and that he had tried to work out 
strategies to deal with the anxiety he had felt since 
service.  The veteran indicated that after service he worked 
almost 21 years at a meat packing plant from 1949 to 1969 and 
then worked for 13 years as a school custodian before 
retiring.  He stated that he was very family oriented and did 
things with family members.  He went out to eat with wife 
five or six times a week and went shopping and to garage 
sales with her.  He complained that he could feel quite 
nervous and restless and at times got shakes.  He was 
restless at night.  On mental status examination, the veteran 
was fully oriented, relevant, and coherent.  He denied 
feelings of depression and said that he is able to enjoy 
himself.  He denied any excessive fatigue during the day, any 
difficulty with alcohol or drugs, suicidal ideation, or being 
hypervigilant but he stated that he was fairly jumpy.  He 
said that he felt restless and tense at times and was easily 
fatigued.  He had some muscle tension and had a hard time 
controlling his anxiety and worry.  The veteran underwent 
psychological testing.  On the Beck Depression Inventory, his 
score was asymptomatic.  On the Beck Anxiety Index, his score 
placed him in the mild to moderate range of anxiety symptoms.  
The diagnosis on Axis I was generalized anxiety disorder.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 60 denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning. 

In June 2001, the veteran underwent another evaluation by the 
VA psychologist who had examined him in May 2001.  The 
examiner reported that the veteran's psychiatric condition 
was unchanged.  The veteran continued to have the anxiety 
symptoms which he had previously described.  He denied having 
nightmares, flashbacks, or intruding memories about World War 
II.  He reported some startle reaction but denied any 
hypervigilance.  He denied having a restricted range of 
affect or difficulty in trusting people.  The veteran's score 
on the Mississippi Scale for Combat-Related PTSD was below 
the cutoff for PTSD.  The examiner found that the veteran did 
not meet the criteria for a diagnosis of PTSD on any of the 
categories other than history of trauma.  The veteran 
continued to have difficulties with generalized anxiety 
disorder.  The diagnosis on Axis I was generalized anxiety 
disorder.  The examiner reported that the veteran did not 
meet the criteria for a diagnosis of PTSD.  He assigned a GAF 
score of 60.

At a VA examination in July 2003, the veteran stated that he 
had had no outpatient mental health treatment, no psychiatric 
hospitalizations, and he had not taken any medication for 
mental health problems.  He stated that in the European 
Theater during World War II he served in a mobile hospital 
and as an interpreter.  At the hospital, he saw arms and legs 
piled in front of the hospital tents, as no one had time to 
remove them.  At night he heard the moaning of men with head 
wounds and the sound of machine gun fire, which kept him 
awake.  The veteran denied having problems with his temper.  
He reported "not much" problem with depression.  He said 
that his anxiety problems included getting nervous when he 
was talking with someone outside his family and having 
shaking which made it difficult to work with tools.  The 
examiner noted that the veteran was exposed to the danger of 
personal death or serious injury while serving in World war 
II.  The veteran stated that he had a nightmare about World 
War II approximately every three or four weeks.  He denied 
avoiding movies or television shows about the war, avoiding 
thinking about or discussing the war, inability to recall 
important aspects of the trauma, losing interest or enjoyment 
in activities, being detached or disconnected from others, 
having problems with anger, having problems with 
concentration, or having restricted range of affect or 
hypervigilance.  The veteran reported having an exaggerated 
startle response since service.  He had restless sleep.  

On mental status examination, the veteran was pleasant and 
cooperative.  His speech was coherent, relevant, and 
rational.  His mood was normal and his affect was 
appropriate.  He had no peculiar mannerisms or behaviors.  
Results of the MMPI-2 psychological test showed that the 
veteran was experiencing significant depression.  He tended 
to make excessive use of repression and denial to avoid 
painful thoughts and emotions.  He reported many physical 
symptoms typical of emotional distress and depression.  The 
diagnosis on Axis I was anxiety disorder, NOS [not otherwise 
specified] secondary to World War II traumatic experiences 
with secondary depression.  The examiner assigned a GAF score 
of 60.  The examiner reported that the veteran did not meet 
the full criteria for a diagnosis of PTSD and that the 
veteran's nightmares, depression, and anxiety were causing 
some negative impact on his quality of life but would not 
prevent him from maintaining employment.

IV. Analysis

A. Service Connection for PTSD

By law and regulation, one requirement for service connection 
for PTSD is a diagnosis of the disorder.  The Board 
recognizes the veteran's own arguments as to the existence of 
PTSD; however, as the record does not reflect that he 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the veteran was not 
diagnosed with PTSD on three VA examinations and since there 
is, in fact, no evidence that any mental health professional 
has ever diagnosed him with PTSD, there is no basis on which 
service connection for PTSD may be granted at this time, and 
entitlement to that benefit is not established.  38 C.F.R. 
§ 3.304(f); Rabideau, supra.  

B. Increased Evaluation for Generalized Anxiety Disorder

During the pendency of this appeal, the RO increased the 
evaluation for the veteran's PTSD to 30 percent.  The issue 
before the Board is whether the veteran's PTSD symptomatology 
meets the schedular criteria for a higher evaluation.  
Because the veteran has not been found to have any of the 
symptoms listed in the rating criteria as indicative of 
impairment at the 50 percent level and because two VA 
examiners have found in 2001 and 2003 that the appropriate 
GAF score is 60, which denotes no more than moderate 
impairment, the Board finds that the veteran's PTSD 
symptomatology does not more nearly approximate the criteria 
for an increased evaluation.  In this regard, the Board also 
notes that there is no competent medical evidence that the 
veteran's heart murmur is productive of any social or 
industrial impairment.  

The Board emphasizes that the findings of the three VA 
examinations demonstrate that throughout the appeal period, 
and in fact for many years, the veteran has been coping 
fairly well with his situation in life.  Examiners have 
described his psychiatric status and symptoms as mild and 
have assigned GAF scores indicative of no more than moderate 
impairment.  None of the competent medical professionals 
evaluating the veteran found severe symptomatology resulting 
in a severe impact on daily functioning.  The Board 
emphasizes the absence of any competent evidence of changes 
in speech, frequent panic attacks, difficulty in 
understanding complex commands, memory impairment, or 
impaired thought processes.  Moreover, as noted by the VA 
examination reports, the veteran was able to work for many 
years, does not currently manifest symptoms that would 
prevent him to be employed now, and has maintained 
relationships with his family for many years.  Significantly, 
the veteran reports a continuing participation in activities 
such as gardening and spending time with his spouse, in fact 
going out multiple times per week.  In short, although he 
complains of some bad dreams and agitation/nervousness, his 
symptom manifestations have not been shown to impair by more 
than a moderate degree his ability to interact socially or 
occupationally.           

For the above reasons, entitlement to an evaluation in excess 
of 30 percent is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7. 




ORDER

Service connection for PTSD is denied.

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with a heart murmur as a 
manifestation is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



